Judgment, Supreme Court, New York County (James Leif, J.), rendered on March 31, 1989, convicting defendant, upon a plea of guilty, of four counts of grand larceny in the second degree, five counts of grand larceny in the third degree, one count of scheme to defraud in the first degree, and one count of repeated failure to file tax returns and sentencing defendant to concurrent indeterminate terms of imprisonment of 2 to 6 years on the first charge, 1 to 3 years for each count of the second and third charges and 6 months, respectively, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Rosenberger, J. P., Asch, Kassal, Wallach and Smith, JJ.